Citation Nr: 1036087	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  07-31 357A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the Veteran's claim for entitlement to service connection 
for residuals of a lumbosacral strain.

2.  Whether new and material evidence has been presented to 
reopen the Veteran's claim for entitlement to service connection 
for residuals of a left knee injury.

3.  Whether new and material evidence has been presented to 
reopen the Veteran's claim for entitlement to service connection 
for residuals of a right knee injury.

4.  Whether new and material evidence has been presented to 
reopen the Veteran's claim for entitlement to service connection 
for residuals of a head injury.

5.  Whether new and material evidence has been presented to 
reopen the Veteran's claim for entitlement to service connection 
for residuals of laryngeal trauma.  

6.  Entitlement to service connection for a cervical spine 
strain.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel


INTRODUCTION

The Veteran had active service from June 1985 to July 1985, from 
September 1986 to June 1993, and from February 2001 to October 
2001.  

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from  decisions of March 2006 and December 2006 by the 
Department of Veterans Affairs (VA) Atlanta, Georgia Regional 
Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Numerous issues in this case compel the Board to remand the 
Veteran's claims before proceeding to a decision on the merits.

First, the Board notes that, on his October 2007 Substantive 
Appeal, the Veteran requested the opportunity to present 
testimony to the Board in a Travel Board hearing.  The Veteran 
was subsequently scheduled for a Videoconference hearing, and he 
was sent notification of this in July 2010.  Though the Veteran 
did not attend this hearing, the Veteran's current address is 
unclear since subsequent to the Veteran's October 2007 
Substantive Appeal, (which contained the address to which notice 
of the hearing was sent), the RO had sent information to the 
Veteran at a different address.  Thus, upon remand, the RO/AMC 
should first try to ascertain the Veteran's current address.

Further, it appears that the Veteran has appointed the Georgia 
Department of Veterans Services as his representative.  In 
January 2010, however, a law firm purporting to represent the 
Veteran forwarded evidence either to the RO or to the Veteran's 
representative.  After determining the Veteran's correct address, 
the RO/AMC should then attempt to determine whether the Veteran 
has switched or desires to switch his power of attorney in this 
claim from the Georgia Department of Veterans Services to a 
private attorney.  

Finally, after the above development has been completed, the 
RO/AMC should then ascertain whether the Veteran still desires to 
present testimony to the Board.  If he does, then the Veteran 
should be scheduled for the appropriate hearing. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should seek to determine the 
Veteran's current mailing address, e.g. 
contact either the Georgia Department of 
Veterans Affairs, or J. Frank Smith, Attorney 
at Law, or both.  

2.  After the Veteran's current address has 
been obtained, the RO/AMC should seek to 
clarify whether the Veteran wishes to keep 
his representation with the Georgia 
Department of Veteran Services or whether he 
wishes to switch his power of attorney to a 
private attorney or to any other entity.  
Likewise, it should be determined whether the 
Veteran still desires to present testimony in 
a hearing before the Board, and if so, 
whether he desires a Travel Board or 
Videoconference hearing.  If the Veteran does 
still wish to present such testimony, then 
the RO/AMC should schedule the Veteran for 
the appropriate hearing.

3.  In the event the Veteran's current 
address is not obtained, or he advises he no 
longer desires a hearing, the case should be 
returned to the Board for its decision.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


